Opinion issued March 10, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01057–CV




HELEN FINCH, Appellant

V.

HECTOR VELESQUEZ, Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 792336




MEMORANDUM OPINIONAppellant Helen Finch has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Helen Finch did not adequately respond.  See Tex. R.
App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
 
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.